COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 PETER JAMES DEFRANCISCO,                                     No. 08-12-00222-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                        203rd Judicial District Court
                                               §
 THE STATE OF TEXAS,                                         of Dallas County, Texas
                                               §
                  Appellee.                                    (TC# F-1172068-P)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 27TH DAY OF SEPTEMBER, 2013.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.